PCIJ_AB_41_CustomsRegime_LNC_NA_1931-09-05_ADV_01_NA_00_FR.txt. 37

COUR PERMANENTE DE JUSTICE INTERNATIONALE

5 septembre. :
Rôle général VINGT-DEUXIÈME SESSION

n° 41.

5 septembre 1931.

RÉGIME DOUANIER ENTRE

L'ALLEMAGNE ET L’AUTRICHE
(PROTOCOLE DU 19 MARS 1931)

Traité de paix de Saint-Germain du 10 septembre 1919, article 88,
et Protocole de Genève n° I du 4 octobre 1922. — Inaliénabilité
de l'indépendance de l'Autriche. — Actes de nature à compro-
mettre cette indépendance. — Projet d'union douanière autro-alle-
mande. — Question de compatibilité.

AVIS CONSULTATIF

Présents : MM. Apatct, Président; GUERRERO, Vice-Président ;
KELLOGG, le baron ROLIN-JAEQUEMYNS, le comte
ROSTWOROWSKI, FROMAGEOT, DE BUSTAMANTE,
ALTAMIRA, ANZILOTTI, URRUTIA, sir CECIL Hurst,
MM. SCHÈCKING, NEGULESCO, le jonkheer VAN
Eysinecsa, WANG, juges.

La Cour, composée comme ci-dessus, a donné l'avis consul-
tatif suivant :

4
38 RÉGIME DOUANIER AUSTRO-ALLEMAND

A la date du 19 mai 1931, le Conseil de la Société des
Nations a adopté la Résolution suivante :

« Le Conseil de la Société des Nations a Vhonneur de
prier la Cour permanente de Justice internationale de
- vouloir bien donner un avis consultatif, conformément à
l’article 14 du Pacte, sur la question suivante:

« Un régime établi entre l'Allemagne et l'Autriche,

sur la base et dans les limites des principes prévus

. dans le Protocole du 19 mars 1931, dont le texte
est annexé à la présente requête, serait-il compatible

avec l’article 88 du Traité de Saint-Germain et avec

le Protocole n° I, signé à Genève le 4 octobre 1922 ? »

Le Conseil prie la Cour de bien vouloir examiner
d'urgence la présente requête.

Le Secrétaire général est autorisé à soumettre cette
requête à la Cour, à donner l’aide nécessaire à l’examen
de la question et à prendre, le cas échéant, des dispo-
sitions pour être représenté devant la Cour. »

x

Conformément à cette Résolution, le Secrétaire général, à
la date du rg mai 1031, a transmis à la Cour une requête
à fin d’avis consultatif conçue dans les termes suivants:

« Le Secrétaire général de la Société des Nations,
en exécution de la Résolution du Conseil du 19 mai
1931 et en vertu de l’autorisation donnée par le Conseil,

a l'honneur de présenter à la Cour permanente de.
Justice internationale une requête demandant à la Cour
de bien vouloir, conformément à l’article 14 du Pacte,
donner au Conseil un avis consultatif sur la question qui a
été renvoyée à la Cour par la Résolution du 19 mai 1931.

Le Secrétaire général se tiendra à la disposition de la
Cour pour donner l’aide nécessaire à l’examen de l'affaire
et prendra, le cas échéant, des dispositions pour être
représenté devant la Cour. »

A la requête étaient joints le texte allemand du Protocole
austro-allemand du rg mars 1931 ainsi que copie certifiée
conforme du Protocole n° I signé à Genève le 4 octobre 1922
(texte français, avec traduction en anglais) et visé par la

5
39 RÉGIME DOUANIER AUSTRO-ALLEMAND

Résolution du Conseil. Le procès-verbal de la discussion
(séances du Conseil des 18 et 19 mai 1931) à la suite de laquelle
cette Résolution avait été adoptée fut transmis ultérieurement.
Le Secrétaire général fit également parvenir à la Cour, sur sa
demande, le texte du mémorandum du Gouvernement français
du 14 mai 1931, soumis au Conseil le 18 mai suivant, au sujet
du « Protocole austro-allemand pour l'établissement d’une
union douanière », ainsi que le volume publié par la Société
des Nations et intitulé: La restauration financière de l'Autriche
— Exposé général, accompagné des documents principaux.
Enfin, le Secrétaire général mit à la disposition de la Cour des
traductions en français et en anglais du Protocole du 19 mars
1931 qui lui avaient été communiquées par la délégation
allemande à la soixante-troisième Session du Conseil.

Conformément à l’article 73, n° 1, alinéa premier, du Règle-
ment de la Cour, la requête a été communiquée aux Membres
de la Société des Nations ainsi qu'aux États admis à ester
devant la Cour. Le Greffier a fait, en outre, savoir, par une
communication spéciale et directe, aux gouvernements des
États liés par le Traité de Saint-Germain-en-Laye du 10 sep-
tembre 1919, ou par le Protocole n° I (déclaration) relatif a
la reconstruction de l’Autriche, signé à Genève le 4 octobre
1922, ou par le Protocole austro-allemand du Ig mars 19317,
considérés par le Président de la Cour (celle-ci ne siégeant pas)
comme susceptibles, conformément à l’article 73, n° 1, alinéa 2,
du Règlement, de fournir des renseignements sur la question
à elle soumise aux fins d'avis, que la Cour était disposée à
recevoir de leur part des exposés écrits et, s’ils le désiraient,
à entendre des exposés oraux à présenter au cours d'une
audience publique qui serait tenue à cet effet.

Après avoir obtenu les suggestions des gouvernements princi-
palement intéressés au sujet de la marche ultérieure de la
procédure dans l'affaire, le Président de la Cour, par une

1 L'Union sud-africaine, l'Allemagne, le Commonwealth d’Australie, l’Au-
triche, la Belgique, la Grande-Bretagne, le Dominion du Canada, la Chine,
la République de Cuba, l'Espagne, la France, la Grèce, l'Inde, l'Italie, le
Japon, le Nicaragua, le Dominion de la Nouvelle-Zélande, la Pologne, le
Portugal, la Roumanie, le Siam, la Tchécoslovaquie et la Vougoslavie.

6
40 RÉGIME DOUANIER AUSTRO-ALLEMAND

ordonnance rendue le 27 mai 1931, a fixé au rer juillet 1037
la date à laquelle les gouvernements qui avaient fait l’objet
de la communication spéciale et directe visée ci-dessus pouvaient
déposer un exposé écrit. À cette date, des exposés ont été
présentés au nom des Gouvernements allemand, autrichien,
français, italien et tchécoslovaque.

La Cour a entendu, au cours des audiences publiques tenues
les 20, 2I, 22, 23, 24, 25, 27, 28, 29 et 3r juillet et les rer,
2, 4 et 5 août 1931, les renseignements fournis verbalement et
contradictoirement par M. Viktor Bruns, au nom du Gouver-
nement allemand, par MM. Erich Kaufmann et Hans Sperl,
au nom du Gouvernement autrichien, par Me Paul-Boncour
et M. Jules Basdevant, au nom du Gouvernement français,
par MM. Krémai et Plesinger Bozinov, au nom du Gouverne-
ment tchécoslovaque, et par MM. Massimo Pilotti et Vittorio
Scialoja, au nom du Gouvernement italien, soit spontanément,
soit en réponse à des questions posées par certains membres
de la Cour.

Outre les exposés et observations des gouvernements qui ont
paru devant la Cour et les piéces transmises par le Secrétaire
général de la Société des Nations, ainsi qu'il a été dit plus
haut, la Cour a eu devant elle certains documents et renseigne-
ments écrits qui lui ont été transmis par les représentants
desdits gouvernements. .

Étant donné que la Cour comptait sur le siège des juges de
la nationalité de trois seulement des cinq gouvernements qui
s'étaient présentés devant elle, et dès avant l'ouverture des
audiences, la Cour examina la question de l'application des
articles 31 de son Statut et 7r de son Règlement dans la
présente affaire. Elle décida, le 17 juillet 1931, qu’il n’y avait
pas lieu pour elle de se prononcer sur cette question, à moins
d’en être saisie officiellement, et chargea le Greffier d'informer
de cette décision les gouvernements intéressés.

En conséquence, l’agent du Gouvernement autrichien, par
lettre du même jour, déclara saisir officiellement la Cour
de la question dont il s’agit, l’informant, en outre, du nom de
la personne que le Gouvernement autrichien désignerait comme
juge ad hoc pour le cas où la Cour déciderait l'application
desdits articles.

7
41 REGIME DOUANIER AUSTRO-ALLEMAND

A la date du 18 juillet 1931, la Cour décida de communi-
quer la lettre de l’agent du Gouvernement autrichien aux
agents des autres gouvernements intéressés, en leur faisant
savoir qu’elle entendrait à l’audience prévue pour le 20 juillet
et avant tout débat toutes observations qu’ils désireraient pré-
senter, et qu'elle se prononcerait ensuite sur la question dont
le Gouvernement autrichien l’avait saisie. La Cour ajouta que,
si une question analogue était soulevée par un autre gou-
vernement, elle statuerait en même. temps sur cette question.

Par lettre du même jour, l’agent du Gouvernement tché-
coslovaque, se référant au fait que la Cour venait d’être saisie
de la question dont il s’agit, déclara « présenter et désigner à
la Cour, au cas de Vadmission des juges ad hoc », une person-
nalité tchécoslovaque. |

La Cour, en conséquence, lors de l'audience qu’elle tint le
20 juillet r193x, entendit, avant tout débat sur le fond,
M. Kaufmann, au nom du Gouvernement autrichien, M. Plesinger
Bozinov, au nom du Gouvernement tchécoslovaque, M. Bruns,
au nom du Gouvernement allemand, M. Basdevant, au nom
du Gouvernement français, et M. Pilotti, au nom du Gouver-
nement italien, en leurs observations sur l'application de
l’article 31 du Statut et de l’article 7r du Règlement dans la
présente affaire.

Après délibéré, la Cour décida qu'il n’y avait pas lieu,
dans cette affaire, soit pour l'Autriche, soit pour la Tchéco-
slovaquie, de désigner des juges ad hoc. En informant, à
l’audience, les représentants des gouvernements intéressés
de cette décision, le Président ajouta que le texte de celle-ci
serait communiqué ultérieurement. Elle fit l’objet d’une ordon-
nance rendue par la Cour le 20 juillet 1931 et dont le texte
est joint en annexe au présent avis consultatif.

Telles sont les conditions dans lesquelles la Cour est aujour-
d’hui appelée à se prononcer.
42 RÉGIME DOUANIER AUSTRO-ALLEMAND

*
* *

L’Autriche, à raison de sa situation géographique au cen-
tre de l’Europe et des profondes transformations politiques
issues de la dernière guerre, est un point sensible de l’ordre
européen. Son existence, telle qu’elle résulte des ‘traités
de paix conclus à la fin de la guerre, est un élément essen-
tiel du règlement politique actuel, ayant déterminé, en Europe,
les conséquences de la dissolution de la Monarchie .austro-hon-
groise.

C’est ainsi que le Traité de paix conclu à Saint-Germain
le to septembre 1919 stipule :

« Article 88.

L'indépendance de l'Autriche est inaliénable, si ce n'est
du consentement du Conseil de la Société des Nations.
En conséquence, l’Autriche s'engage à s'abstenir, sauf le
consentement dudit Conseil, de tout acte de nature à
compromettre son indépendance, directement ou indirec-
tement et par quelque voie que ce soit, notamment et
jusqu’à son admission comme Membre de la Société des
Nations, par voie de participation aux affaires d’une
autre Puissance. » |

C'est ainsi, spécialement, qu'en donnant à l'Autriche l’aide

financière et économique nécessaire à son indépendance, sont

intervenus les Protocoles signés à Genève le 4 octobre 1922,
dont le Protocole n° I est ainsi conçu:

« Protocole n° I.
DÉCLARATION.

LE GOUVERNEMENT DE SA MAJESTÉ BRITANNIQUE, LE
GOUVERNEMENT DE LA RÉPUBLIQUE FRANÇAISE, LE GOU-
VERNEMENT DE SA MAJESTÉ LE Rol D'ITALIE ET LE Govu-
VERNEMENT DE LA REPUBLIQUE TCHECOSLOVAQUE,

D'une part, .

Au moment où ils entreprennent d’aider l’Autriche
dans son œuvre de restauration économique et financière,
43

Io

REGIME DOUANIER AUSTRO-ALLEMAND

Agissant uniquement dans l'intérêt de l’Autriche et de
la paix générale et d'accord avec les engagements qu'ils
ont déja pris quand ils ont accepté de devenir Membres
de la Société des Nations,

Déclarent solennellement :

Qu'ils respecteront l'indépendance politique, l'intégrité
territoriale et la souveraineté de l'Autriche ;

Qu'ils ne chercheront aucun avantage spécial ou exclu-
sif d'ordre économique ou financier de nature à compro-
mettre directement ou indirectement cette indépendance ;

Qu'ils s’abstiendront de toute action qui pourrait être
contraire à l'esprit des conventions qui seront stipulées
en commun pour la reconstruction économique et finan-
cière de l'Autriche ou qui pourrait porter préjudice aux
garanties que les Puissances auront stipulées pour sauve-
garder les intérêts des créanciers et des États garants;

Et que, le cas échéant, en vue d'assurer le respect de
ces principes par toutes les nations, ils s’adresseront,
en conformité avec les règles du Pacte de la Société des
Nations, soit individuellement, soit collectivement, au
Conseil de la Société pour qu'il avise aux mesures à
prendre et qu'ils se conformeront aux décisions dudit
Conseil.

LE GOUVERNEMENT DE LA RÉPUBLIQUE FÉDÉRALE
D'AUTRICHE,

D'autre part,

S’engage, dans les termes de l'article 88 du Traité
de Saint-Germain, à ne pas aliéner son indépendance ;
il s’abstiendra de toute négociation et de tout engagement
économique ou financier qui serait de nature à compro-
mettre directement ou indirectement cette indépendance.

Cet engagement ne s'oppose pas à ce que l'Autriche
conserve, sous réserve des dispositions du Traité de Saint-
Germain, sa liberté en matière de tarifs douaniers et
d'accords commerciaux ou financiers et, en général, pour
tout ce qui touche à son régime économique ou à ses
relations commerciales, étant entendu, toutefois, qu’elle
ne pourra porter atteinte à son indépendance économique
par l'octroi à un Etat quelconque d’un régime spécial
ou d'avantages exclusifs, de nature à menacer cette
indépendance.

Le présent Protocole restera ouvert à la signature de

tous les Etats qui voudront y adhérer.
44 RÉGIME DOUANIER AUSTRO-ALLEMAND

En foi de quoi, les soussignés, dûment autorisés à cet
effet, ont signé la présente Déclaration (Protocole I).

_ Fait à Genève, en un seul exemplaire, qui restera
déposé au Sécrétariat de la Société des Nations et sera
par lui immédiatement enregistré, le quatre octobre mil
neuf cent vingt-deux.

(Signé) BALFOUR. (Signé) SEIPEL. »
{ » ) G. HANOTAUX.

{ » ) IMPERIALI.

{ ) Krèmäk.

( ) PospisiL.

L'Espagne et la Belgique ont adhéré à ce protocole.

Comme on le voit, ces dispositions, sans mettre à la charge
de l’Autriche une interdiction absolue, lui imposent en somme
simplement l'obligation de s'abstenir ou d’obtenir, dans certains
cas, l’assentiment du Conseil de la Société des Nations.

Par un Protocole dressé à Vienne le 19 mars 1931, l’Alle-
magne et l’Autriche sont convenues de conclure un traité en
vue d’assimiler les rapports de politique douanière et commer-
ciale des deux pays sur des bases et des principes posés dans
ce protocole et aboutissant ainsi à la constitution d’un régime
d'union douanière. | .

Rien dans ce protocole ne prévoit un assentiment à donner
par le Conseil de la Société des Nations. Mais, en fait, ce
protocole fut communiqué par les Gouvernements allemand et
autrichien eux-mêmes, notamment, aux Gouvernements britan-
nique, français et italien; le Gouvernement britannique en a
saisi le Conseil.

C'est dans ces conditions que le Conseil a prié la Cour de
donner un avis consultatif sur la question suivante :

« Un régime établi entre l’Allemagne et l'Autriche, sur
la base et dans les limites des principes prévus dans le
Protocole du 19 mars 1931, dont le texte est annexé à la
présente requête, serait-il compatible avec l’article 88 du
Traité de Saint-Germain et avec le Protocole n° I, signé a
Genève le 4 octobre 1922? » |

II
45 RÉGIME DOUANIER AUSTRO-ALLEMAND

Comme on le voit, la Cour n’a pas à apprécier sous quelles
conditions l’union douanière austro-allemande pourrait recevoir
l’assentiment du Conseil. La seule question que la Cour ait à
résoudre est celle de savoir si, du point de vue juridique,
l'Autriche pourrait, sans l’assentiment du Conseil, conclure avec
l'Allemagne l'union douanière projetée par le Protocole de
Vienne du 19 mars 1931, sans conclure un acte incompatible
avec les engagements pris par elle dans les dispositions ci-dessus
rapportées.

I. — Tout d’abord, en ce qui concerne les engagements pris
par l'Autriche dans l’article 88 du Traité de Saint-Germain :

En stipulant, comme il avait été déjà prévu par avance dans
le Traité de paix conclu avec l’Allemagrie le 28 juin 1910, :
article 80, que l'indépendance de l’Autriche est inaliénable si
ce n’est du consentement du Conseil de la Société des Nations,
le Traité a mis à la charge de l'Autriche, en principe seule
maîtresse de disposer de son indépendance, l'obligation de ne
pas aliéner cette indépendance sans l’assentiment du Conseil
de la Société des Nations.

Si l’on considère les observations générales présentées au début
du présent avis et concernant le statut actuel de l’Autriche, et
quelles que soient les définitions données de l'indépendance
des États soit dans la doctrine, soit dans tels ou tels cas
particuliers de la politique des États, — au sens du Traité de
Saint-Germain, article 88, l'indépendance de l'Autriche . doit
s'entendre du maintien de l'existence de l'Autriche dans ses
frontières actuelles comme État séparé restant seul maître de
ses décisions aussi bien dans le domaine économique que dans
le domaine politique, financier ou autre, — de telle sorte que
cette indépendance se trouve atteinte si une atteinte lui est
spécialement portée soit dans le domaine économique, soit
dans le domaine politique, soit dans tout autre, qui pratique-
ment sont solidaires. ,

Tl est clair que si, par le régime prévu par le Protocole
austro-allemand de 1931, l'Autriche n’aliéne pas son indépen-
dance, l’assentiment du Conseil n’est pas, sur ce point, néces-
saire, et que, dans le cas contraire, cet assentiment serait indis-
pensable. —

12
46 RÉGIME DOUANIER AUSTRO-ALLEMAND

Par aliénation ainsi visée dans l’article 88, il faut
entendre tout acte volontaire de l’État autrichien lui faisant
perdre son indépendance ou venant modifier son indépendance,
en ce que sa volonté souveraine se trouverait subordonnée à
celle d’une autre Puissance ou groupe particulier d’autres Puis-
sances, sinon remplacée par celle-ci.

D'ailleurs, comme les Puissances signataires du Traité de
Saint-Germain autres que l'Autriche ont, par l’article 88, agréé
elles-mêmes cette inaliénabilité par l'Autriche de son indé-
pendance, il est clair qu'il en résulte pour elles-mêmes l’obli-
gation de ne pas participer à des actes comportant une alié-
nation. -

Après avoir stipulé, comme il vient d’être dit, l’inaliénabilité
de l'indépendance de l’Autriche sans l’assentiment du Conseil
de la Société des Nations, l’article 88 dispose: « En consé-
quence, l'Autriche s’engage à s'abstenir, sauf le consentement
dudit Conseil, de tout acte de nature à compromettre son.
indépendance, directement ou indirectement et par quelque voie
que ce soit, notamment et jusqu'à son admission comme
Membre de la Société des Nations, par voie de participation
aux affaires d’une autre Puissance. »

On ne saurait nier que les mots «en conséquence» expriment
un rapport entre la première et la seconde partie de l’article
en question; mais, s’il est vrai que l'engagement qui, dans
cette seconde partie, est pris par l’Autriche de s'abstenir de
certains actes de nature à compromettre directement ou indi-
rectement son indépendance, a pour objet l'observation de
l’inaliénabilité stipulée au début de l’article, il n'en saurait
résulter que les actes dont l'Autriche s’est ainsi engagée à
s'abstenir soient, par là même, nécessairement, des actes d’alié-
nation proprement dite, c'est-à-dire des actes lui faisant immé-
diatement perdre ou modifier son indépendance, ainsi qu'il a
été dit ci-dessus.

Aussi bien, l'objet même de l'engagement pris par l'Autriche
de s'abstenir de « tout acte de nature à compromettre son
indépendance, directement ou indirectement et par quelque
voie que ce soit » ne peut s'entendre autrement que « tout
acte susceptible de mettre en péril » d’après, naturellement, ce

qu'on peut raisonnablement prévoir.

13 .
47 RÉGIME DOUANIER AUSTRO-ALLEMAND

On ne saurait assimiler un acte susceptible de mettre en
péril ni au péril lui-même, ni à plus forte raison à la réali-
sation même du péril, non plus qu’assimiler une menace de
perte à la perte elle-même, un risque à la réalisation de ce
risque.

D'ailleurs, s’il était nécessaire, l'exemple, devenu sans appli-
cation pratique, d’une « participation aux affaires d’une autre
Puissance » donné par les dernières lignes de l’article 88
comme un exemple, jusqu'à l'entrée de l'Autriche dans la
Société des Nations, d’un acte de nature à compromettre
l'indépendance de l'Autriche, est parfaitement incompatible

x

avec une assimilation à un acte d’aliénation.

II. — En ce qui concerne le Protocole signé à Genève
le 4 octobré 1922 par l'Autriche, la France, la Grande-Bre-
tagne, l'Italie et la Tchécoslovaquie, et auquel la Belgique
et l'Espagne ont adhéré, on ne saurait nier que, quelle que
soit la forme déclarative qui y ait été employée, l'Autriche
y a pris certains engagements en matière économique.

Au point de vue du caractère obligatoire des engagements
internationaux, on sait que ceux-ci peuvent être pris sous
forme de traités, de conventions, de déclarations, d’accords,
de protocoles ou de notes échangées.

Que les engagements pris par l’Autriche dans le Protocole
de 1922 rentrent dans le cadre des obligations déjà prises
par elle dans l’article 88 du Traité de Saint-Germain, cela
résulte de la référence expresse ou implicite qui, dans
ce protocole, est faite à cette disposition.

C'est ainsi, notamment, que l’« indépendance économique »
expressément visée dans le dernier alinéa des engagements
de l'Autriche dans le Protocole de 1922 se réfère, dans le
domaine économique, à l’« indépendance de lAutriche » au
sens de l’article 88 du traité de paix, de telle sorte, comme
on Va vu, qu’une atteinte portée à cette « indépendance
économique » serait une atteinte à l'« indépendance de
l'Autriche ». |

C’est ainsi encore que l'octroi d’un régime spécial ou

x

d’avantages exclusifs de nature 4 menacer l’indépendance de

14
48 RÉGIME DOUANIER AUSTRO-ALLEMAND

l'Autriche, au sens du même dernier alinéa du Protocole de 1922,
serait un des actes de nature à compromettre l'indépendance
de l'Autriche au sens de l’article 88.

Mais cela n'empêche nullement que les engagements pris
par l'Autriche dans un acte spécial et distinct, qui est ouvert
à l’adhésion de toutes les Puissances signataires ou non signa-
taires du traité de paix, et auquel, en fait, une Puissance
non signataire du traité de paix, l'Espagne, a adhéré, aient
par eux-mêmes une valeur propre et de ce chef une force
obligatoire se suffisant à elle-même, susceptible de recevoir
une application propre. |
| C'est ainsi que l'Espagne, qui n’est pas partie au Traité
de paix et qui par conséquent ne saurait se prévaloir de
l’article 88, serait au contraire fondée à invoquer le Proto-
cole de 1922, seul acte auquel elle soit partie, pour faire
valoir les engagements expressément pris par l'Autriche dans
ce protocole.

On a cru voir dans la première partie du Protocole de 1922,
contenant la déclaration de la France, de la Grande-Bretagne,
de l'Italie et de la Tchécoslovaquie, puis, par suite de leur
adhésion, de la Belgique et de l’Espagne, une simple repro-
duction de l'engagement pris par les Etats Membres de la
Société des Nations, dans l’article 10 du Pacte, de respec-
ter l'intégrité territoriale et l'indépendance politique de cha-
cun, et de même une simple confirmation de l'obligation
qu’auraient prise les Puissances signataires du Traité de Saint-
Germain de ne pas participer à des actes contraires à l’ina-
liénabilité de l'indépendance de l'Autriche.

On s’est alors demandé si les engagements pris par l’Au-
triche ne devaient pas être considérés uniquement comme la
contre-partie des engagements pris par les autres Puissances,
comme la réciproque identique de ces derniers, et, par consé-
quent, comme une simple répétition de l’article 88 du Traité
de paix.

Mais, en ce qui concerne le Pacte de la Société des Nations,
qui comporte assurément l'engagement de respecter l’inté-
grité territoriale et l'indépendance politique de chacun, et
qui va même jusqu'à l'engagement de maintenir contre toute
agression extérieure cette intégrité territoriale et cette indé-
pendance politique, on remarquera qu’il ne contient ni un

15
49 RÉGIME DOUANIER AUSTRO-ALLEMAND

engagement quelconque des États de ne pas aliéner leur
propre indépendance, dont en principe ils sont seuls maîtres
de disposer, ni un engagement quelconque de ne pas recher-
cher des avantages économiques de nature à compromettre
l'indépendance d’un autre Etat libre d’en disposer à son gré.

En outre et en ce qui concerne l’article 88, comme on la
vu, même en admettant que les engagements pris par l’Au-
triche dans le Protocole de 1922 rentrent dans le cadre dudit
article 88, ils n’en constituent pas moins des engagements
valant par eux-mêmes et susceptibles par conséquent de
recevoir leur application propre et indépendante, ainsi que
cela aurait lieu, le cas échéant, en ce qui concerne l'Espagne.

C’est également en vain qu’on chercherait dans les unions
douanières, dont l’histoire politique a offert et offre encore
des exemples, une comparaison utile avec l'union douanière
projetée par le protocole austro-allemand.

Il n’a pas, en effet, été établi qu'aucun des pays qui se
sont liés par une union douanière ait eu un engagement
quelconque de s'abstenir de tout acte, de toute négociation,
de tout engagement économique de nature à compromettre
son indépendance économique, ou de s'abstenir d’octroyer à
une autre Puissance un régime spécial ou des avantages exclu-

x

sifs de nature 4 menacer cette indépendance.

En résumé, les stipulations du Protocole de 1922 ont abouti
pour l’Autriche à des engagements obligatoires par eux-mêmes,
engagements spéciaux au point de vue économique, c’est-à-dire
engagements non seulement de ne pas aliéner son indépendance,
mais spécialement au point de vue économique engagements
de s'abstenir de toute négociation et de tout engagement éco-
nomique et financier de nature à compromettre directement ou
indirectement cette indépendance, et plus spécialement et expres-
sément encore, engagements de ne pas porter atteinte à son
indépendance économique par l'octroi à un État quelconque
d’un régime spécial ou d'avantages exclusifs de nature à mena-

cer cette indépendance.

III. — En cet état, si on considère le Protocole austro-alle-
mand du 19 mars 1931, dont le texte entier est ci-après rapporté
en annexe, on peut faire les constatations suivantes.

16
50 RÉGIME DOUANIER AUSTRO-ALLEMAND

Par le Protocole de Vienne de 1931, les Gouyernements
d’Allemagne et d’Autriche sont convenus d’engager des négo-
ciations sur un traité à l'effet d’une « assimilation des rapports
de politique douanière et commerciale de leurs pays » (An-
gleichung der zoll- und handelspolitischen V erhdlinisse) sur la base et
dans le cadre des directives établies par ce protocole (préambule).

Tout en proclamant le maintien intégral de leur indépendance
et le respect entier de leurs engagements internationaux (art. I),
les deux gouvernements se sont entendus (art. II) pour convenir
d’une loi douanière et d’un tarif douanier dont la mise en
vigueur sera simultanée et concordante en Allemagne et en
Autriche, et dont l'application technique sera uniforme, encore
que chaque pays en assurera lui-même l'application par sa
propre administration (a:t. V); le produit des douanes étant
l’objet d’une répartition suivant un barème à fixer (art. VI,

n° 2).
Entre l'Allemagne et l'Autriche, les droits d'entrée et de
sortie seront en principe supprimés (art. III); — il n’y aura,

sauf les exceptions indispensables à la sécurité publique et à
l'hygiène, aucune prohibition d'importation, d'exportation ou
de transit (art. VII, n° 1); — quant au trafic entre les deux
pays, l'impôt sur le chiffre d’affaires, et les marchandises, objet
actuellement de monopole ou d’impôts de consommation, seront
. provisoirement réglementés d’un commun accord (art. IV).

En ce qui concerne le régime conventionnel économique,
l'article IX, tout en proclamant que chacun des deux gouver-
nements conserve en principe (grundsdtzlich) le droit de conclure
« pour son compte » des traités de commerce, stipule par contre ©
que les Gouvernements allemand et autrichien prendront soin
respectivement que les intérêts de l’autre Partie ne soient pas
lésés en contradiction avec le contenu et le but du traité
d'union douanière, c’est-à-dire l'assimilation des rapports de
politique douanière et commerciale des deux pays; — les
négociations, ajoute le même article IX, seront autant que
possible conduites en commun et, nonobstant la signature et
la ratification distinctes, l'échange des ratifications devra être
simultané (art. IX, nos 2 et 3).

Au point de vue de la’ forme, l'Autriche aura donc assuré-
ment des traités de commerce conclus, signés et ratifiés par
elle. Mais au fond, et sans qu'il soit nécessaire de rechercher

17
SI RÉGIME DOUANIER AUSTRO-ALLEMAND

ici si l’article IX implique ou non qu'il puisse y avoir d’autres
restrictions ou exceptions au droit de conclure des « traités »
pour son propre compte que les stipulations des nos 2 et 3, il
suffit de retenir la négociation en commun, la prise en considé-
ration des intérêts de l’autre Partie et l'engagement de ne pas
procéder l’un sans l’autre à une ratification.

Enfin, la conséquence nécessaire de ce nouveau régime conven-
tionnel économique sera la modification du régime conventionnel
autrichien actuellement en vigueur, lequel devra naturellement
être mis en harmonie avec le traité d'union douanière projeté
(art. X). |

Par ailleurs, les contestations auxquelles pourraient donner
lieu l'interprétation et l'application du traité d’union douanière
seront soumises à l'arbitrage d’une commission arbitrale paritaire
(art. XI, n° x a), laquelle aura en outre pour mission
d'amener un compromis sur les cas où le traité aura prévu des
arrangements spéciaux et dans les cas où le traité aura subor-

donné la réalisation des intentions de l’un à l’assentiment de
l’autre (art. XI, n° I b).

Enfin, le traité, conclu sans fixation de durée, pourra être
dénoncé après trois ans; il pourra l'être avant ce terme si
l'un des deux pays estime que la décision de la commission
d'arbitrage porte atteinte à des intérêts vitaux de son économie
(art. XII, et art. XI, n° 3). |

IV. — Il n'est pas contesté — et il ne saurait l'être —
que le régime ainsi établi remplit bien « les conditions requises
pour une union douanière: uniformité de la loi douanière
et du tarif douanier ; unité des frontières et du territoire doua-
niers vis-à-vis d’Etats tiers; liberté de droits d’entrée et de
sortie dans le trafic des marchandises entre les États par-
tenaires ; répartition d’après un barème déterminé des droits
de douane perçus » (Mémoire autrichien, p. 4).

Aussi bien, ce n'est pas, à proprement parler, telle ou
telle disposition du Protocole de 1931 qu’il convient d’envi-
sager ici, mais bien l’ensemble de ce protocole ou mieux, selon

IS
52 RÉGIME DOUANIER AUSTRO-ALLEMAND

les termes mêmes de la question posée par le Conseil, « le
régime » à établir d’après ce protocole. |

Que l'établissement de ce régime ne constitue pas par lui-
même un acte d’aliénation de l'indépendance de l’Autriche, on
ne saurait guère le contester, car l’Autriche ne cesse pas par
là d’être, dans l’intérieur de ses frontières, un État distinct
y ayant son propre gouvernement ainsi que sa propre adminis-
tration, et, sinon par la réciprocité qu’implique, en droit sinon
en fait, le traité projeté, du moins par la possibilité de dénoncer
le traité, on peut dire que juridiquement l'Autriche garde
l'exercice éventuel de son indépendance.

On peut même soutenir, si l'on se réfère au texte de l’article 88
du traité de. paix, que, l'indépendance de l'Autriche ne se
trouvant pas, à proprement parler, mise en péril au sens
dudit article, il n’y aurait pas, au point de vue juridique,
opposition avec -ledit article.

En revanche, il est difficile de nier que le régime d’union
douanière projetée constitue un « régime spécial » et qu'il pré-
voit pour l'Allemagne, vis-à-vis de l'Autriche, des « avantages »
dont les tierces Piwissances sont exclues.

Vainement, on ferait valoir que le Protocole austro-allemand
de 1931 (art. I, n° 2) prévoit que des négociations devront
être entamées avec tout autre État, qui en exprimerait le
désir, en vue d’un règlement analogue.

Tl est clair que cette éventualité laisse entier le résultat
immédiat de l’union douanière telle qu’elle est dès maintenant
projetée entre l'Allemagne et l'Autriche.

En dernière analyse, si on considère, de ce point de vue
économique auquel est placé le Protocole de Genève 1922,
l’ensemble du régime projeté par le Protocole austro-allemand de
Vienne 1931, il est difficile de soutenir que ce régime ne soit
pas de nature à menacer l'indépendance économique de
l'Autriche, et soit, par conséquent, en harmonie avec les
engagements spécifiquement pris par l’Autriche dans ce protocole
en ce qui concerne son indépendance économique.

19
53 RÉGIME DOUANIER AUSTRO-ALLEMAND

PAR CES MOTIFS;

La Cour,

par huit voix contre sept,
est d’avis que:

Un régime établi entre l’Allemagne et l’Autriche, sur la
base .et dans les limites des principes prévus dans le
Protocole du 19 mars 1931, ne serait pas compatible avec
le Protocole n° I, signé à Genève le 4 octobre 1922.

Le présent avis ayant été rédigé en anglais et en français,
c'est le texte français qui fait foi.

Fait au Palais de la Paix, à La Haye, le cinq septembre
mil neuf cent trente et un, en deux exemplaires, dont l’un
restera déposé aux archives de la Cour et dont l’autre sera
transmis au Conseil de la Société des Nations.

Le Président :
(Signé) M. ADATCI.

Le Greffier :
(Signé) À. HAMMARSKJOLD.

M. Guerrero, le comte Rostworowski, MM. Fromageot, Alta-
mira, Urrutia, Negulesco, tout en se ralliant à l'avis formulé.
ci-dessus, déclarent que, dans leur opinion, le régime d’union
douanière projeté par le Protocole austro-allemand du 19 mars
1931, par le fait qu’il serait de nature à menacer l’indépen-
dance de l'Autriche dans le domaine économique, constituerait
un acte susceptible de mettre en péril l'indépendance de
celle-ci, et serait, de ce chef, non seulement incompatible
avec le Protocole de Genève n° I du 4 octobre 1922, mais
également et par lui-même incompatible avec l’article 88 du
Traité de Saint-Germain du Io septembre 1910.

20
54 RÉGIME DOUANIER AUSTRO-ALLEMAND

M. Anzilotti, tout en se ralliant au dispositif du présent
avis, déclare ne pas être d'accord sur les motifs de celui-ci
et formule ainsi qu’il suit son opinion individuelle.

MM. Adatci et Kellogg, le baron Rolin-Jaequemyns, sir
Cecil Hurst, MM. Schücking, van Eysinga et Wang, déclarant
ne pouvoir pas se rallier à l'avis donné par la Cour, et se
prévalant du droit que leur confère l’article 71 du Règle-
ment, joignent audit avis V’expression de leur opinion collec-
tive dissidente.

(Paraphé) M. A.
(Paraphé) A. H.

27
